CUSHING, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action for $10,000 damages for broach of contract in the Superior Court of Cincinnati wherein the Cuyahoga Builders Supply Co. was plaintiff and the Walter-Wall-ingfoid Coal Co. was defendant. After some negotiations between the parties concerning the purchase of 100 cars of coal the supply company wired a formal order for “100 cars Hocking deep mined, nut and slack coal.” In the latter correspondence the order was referred to as “No. 1720” and the coal described as “Hocking, nut and slack coal.” Later a number of cars of coal were delivered to the Supply Co., which refused it and notified Walter-W. Co. that it was not the kind of coal ordered;. The coal shipped was “stripping-coal,” inferior to “deep mined” coal. The Coal Co. contended that it sold and was to ship “Hocking nut and slack” and since plaintiff expected to get deep mined coal the minds of the parties never met and there was no contract. The jury rendered a verdict for the Supply Go. for $6,717.34 Coal Co. prosecuted error. Held:
The only question for consideration is, was there a contract. When the Coal Co. offered to sell nut and slack and the Supply Co. then ordered deep mined coal the order was not an acceptance of the offer, but was a counteroffer. The counter offer was in such form as not to be mistaken and the Coal Co., after receiving such an offer, accepted it by going ahead in pursuance of order No. 1720 and shipping coal. It is bound by this acceptance as made in the order. There was a binding contract between the parties. Judgment affirmed.